


EXHIBIT 10.2
Windstream Corporation
Policy Regarding Repayment or Forfeiture of Certain Compensation
By Executive Officers (“Clawback Policy”)
Adopted as of November 4, 2009
Amended and Restated as of January 1, 2013
Defined Terms:
“Board” means the Board of Directors of the Corporation acting solely by the
independent directors as identified under the applicable exchange listing
standards.
“Covered Compensation” means (i) annual or short-term incentive compensation,
performance-based restricted stock, or other performance-based compensation, in
each case granted or awarded by Windstream Corporation on or after January 1,
2010, and (ii) such other compensation as may be designated by resolution of the
Board as being subject to the terms of the Policy. For the avoidance of doubt,
Covered Compensation shall not include time-based restricted stock or severance
benefits awarded under a change-in-control agreement.
Statement of Policy.
It is the policy of Windstream Corporation that an executive officer shall repay
or forfeit, to the fullest extent allowed by law, any Covered Compensation
received by an executive officer if the following conditions are satisfied:
(1)
Financial statements of the Corporation, that are filed with the Securities and
Exchange Commission (“SEC”) during the period in which the executive officer is
employed as an executive officer with the Corporation, become subject to a
restatement that is filed with the SEC (the “Restatement”);

(2)
the Board determines that fraud caused or significantly contributed to the need
for the Restatement (the “Misconduct”), regardless of whether the executive
officer engaged in such conduct;

(3)
the Board determines that the Restatement applies to the Covered Compensation,
as follows:

(a)
the vesting or payment of such compensation was based on the achievement of
financial results that were subsequently the subject of the Restatement, and


1

--------------------------------------------------------------------------------




(b)
the amount of the compensation that would have been received by the executive
officer had the financial results been properly reported, after giving effect to
the Restatement, would have been lower than the amount actually received; and

(4)
the Board determines in its sole discretion that it is in the best interests of
the Corporation and its stockholders for the executive officer to repay or
forfeit the Covered Compensation.

Administration
The Board shall have full and final authority to make all determinations under
this policy, including without limitation whether the policy applies and if so,
the amount of compensation to be repaid or forfeited by the executive officer.
All determinations and decisions made by the Board pursuant to the provisions of
this policy shall be final, conclusive and binding on all persons, including the
Corporation, its affiliates, its stockholders and employees. All determinations
by the Board implementing the policy shall be made in its sole discretion,
exercised in good faith, and as evidenced by a resolution adopted by unanimous
approval of the Board.
Each award agreement or other document setting forth the terms and conditions of
any Covered Compensation granted to an executive officer shall include a
provision incorporating the requirements of this policy. From and after January
1, 2013, each executive officer will be required to sign a Clawback Policy
Acknowledgment and Agreement in a form attached hereto as Exhibit A as a
condition to receiving grants or awards of Covered Compensation on or after that
date. The remedy specified in this policy shall not be exclusive and shall be in
addition to every other right or remedy at law or in equity that may be
available to the Corporation.



2

--------------------------------------------------------------------------------




EXHIBIT A
CLAWBACK POLICY
ACKNOWLEDGEMENT AND AGREEMENT
This Clawback Policy Acknowledgment and Agreement (this “Agreement”) is entered
into as of the [•] day of January, 2013, between Windstream Corporation (the
“Corporation”) and [•] (“Executive”).
Recitals:
WHEREAS, Executive is an “executive officer” of the Corporation as defined in
Rule 3b-7 under the Securities Exchange Act of 1934;
WHEREAS, the Corporation's Board of Directors (the “Board”) maintains the
Windstream Corporation Policy Regarding Repayment or Forfeiture of Certain
Compensation by Executive Officers, as adopted on November 4, 2009 and amended
and restated on [•], 2012 (the “Clawback Policy”);and
WHEREAS, in consideration of, and as a condition to the receipt of, future
annual or short-term incentive compensation, performance-based restricted stock,
other performance-based compensation, and such other compensation as may be
designated by resolution of the Board as being subject to the terms of the
(collectively, the “Covered Compensation”), Executive and the Corporation are
entering into this Agreement.
Agreement:
NOW, THEREFORE, the Corporation and Executive hereby agree as follows:
1.     Executive acknowledges receipt of the Clawback Policy, a copy of which is
attached hereto as Annex A and is incorporated into this Agreement by reference.
Executive has read and understands the Clawback Policy and has had the
opportunity to ask questions to the Corporation regarding the Clawback Policy.
2.     Executive hereby acknowledges and agrees that the Clawback Policy shall
apply to any Covered Compensation granted on or after January 1, 2010, and all
such Covered Compensation shall be subject to repayment or forfeiture under the
Clawback Policy.
3.     Each award agreement or other document setting forth the terms and
conditions of any Covered Compensation granted to Executive shall include a
provision incorporating the requirements of the Clawback Policy and incorporate
it by reference. In the event of any inconsistency between the provisions of the
Clawback Policy and the applicable award agreement or other document setting
forth the terms and conditions of any Covered Compensation, the terms of the
Clawback Policy shall govern.
4.     The repayment or forfeiture of Covered Compensation pursuant to the
Clawback Policy and this Agreement shall not in any way limit or affect the
Corporation's right to pursue disciplinary action or dismissal, take legal
action or pursue any other available remedies available to the Corporation. This
Agreement and the Clawback Policy shall not replace, and

3

--------------------------------------------------------------------------------




shall be in addition to, any rights of the Corporation to recover Covered
Compensation, or any other compensation, from its executive officers under
applicable laws and regulations, including but not limited to the Sarbanes-Oxley
Act of 2002.
5.     Executive acknowledges that Executive's execution of this Agreement is in
consideration of, and is a condition to, the receipt by Executive of grants of
Covered Compensation from the Corporation on and after January 1, 2013;
provided, however, that nothing in this Agreement shall be deemed to obligate
the Corporation to make any such awards to Executive.
6.      This Agreement may be executed in two or more counterparts, and by
facsimile or electronic transmission, each of which will be deemed to be an
original but all of which, taken together, shall constitute one and the same
Agreement.
7.    To the extent not preempted by federal law, this Agreement shall be
governed by and construed in accordance with the laws of the State of[•],
without reference to principles of conflict of laws. No modifications, waivers
or amendments of the terms of this Agreement shall be effective unless in
writing and signed by the parties or their respective duly authorized agents.
Each of this Agreement and the Clawback Policy shall survive and continue in
full force in accordance its terms notwithstanding any termination of
Executive's employment with the Corporation and its affiliates. The provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of
Executive, and the successors and assigns of the Corporation.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
WINDSTREAM CORPORATION                        
____________________________________
By:
Title:
EXECUTIVE
    
____________________________________





4